Citation Nr: 0411022	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-08 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran had active service from December 1941 to April 1942 
and from March 1945 to February 1946.  He died in November 1985.  
The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a August 2000 rating decision of  the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
appellant's appeal.

2.  The veteran died in November 1985.  The death certificate 
lists the cause of death as cardiac arrest secondary to cancer of 
the spine.

3.  At that time of his death, service-connection was not in 
effect for any disability.

4.  There is no competent evidence of record establishing a 
relationship between the cause of the veteran's death and his 
period of active duty service or any service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is not 
established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312, 3.156, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced the VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded the VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development. VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of August 2000 and July 2002 RO decisions, a 
February 2002 statement of the case and an August 2002 
supplemental statement of the case the RO provided the appellant 
with the applicable laws and regulations and gave notice as to the 
evidence needed to substantiate her claims.  Additionally, in 
October 2001 and August 2003, the RO sent the appellant two 
letters, explaining the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA and the 
appellant to identify and/or secure evidence, listed the evidence 
and asked the appellant to submit and authorize the release of 
additional evidence.  Furthermore, the February 2002 statement of 
the case included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that the 
appellant has been afforded all notice required by statute.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice, required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) division on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believed that this decision is 
incorrect as it applied to cases where the initial AOJ decision 
was made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  The Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records and private 
treatment records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  As she has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the veteran, 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003); see 38 U.S.C.A. Chapter 11.  
Service connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by use of applicable 
presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, a veteran's death is service connected if the death 
resulted from a disability incurred or aggravated in line of duty 
in the active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  The disability may be 
either the principal or a contributory cause of death.  38 C.F.R.     
§ 3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R.         § 3.312(b).  
A disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined to 
cause death, aided or lent assistance to producing death.  38 
C.F.R. § 3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if manifested 
to a degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) 
(listing applicable chronic diseases).  In addition, diseases 
specific to former prisoners of war, who were interned or detained 
for not less than 30 days, are presumed to have been incurred in 
service if manifested to a degree of ten percent or more at any 
time after discharge or release from active service.  38 U.S.C.A.       
§ 1112(b); 38 C.F.R. § 3.307(a)(5); see 3.309(c) (listing 
diseases).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran died in November 1985.  The death certificate listed 
the cause of death as cardiac arrest secondary to cancer of the 
spine.  At that time of his death, service connection was not in 
effect for any disability. 

During his lifetime, the veteran did not submit a claim for 
cardiac arrest secondary to cancer of the spine or for any other 
condition or disability.  Moreover, there are no VA or private 
treatment records for cardiac arrest secondary to cancer of the 
spine before 1985, nearly 40 years after the veteran's period of 
active service.  The appellant has solely submitted treatment 
records from March to November 1985 and an attending physician's 
statement of treatment from March to May 1985 with a diagnosis of 
occult malignancy, intestinal ascariasis, UTI, cardiomegaly, 
beginning probably secondary to ASHD and/or anemia and/or hvd and 
HVD.  However, none of these records link the veteran's cardiac 
arrest secondary to cancer of the spine to his period of active 
service.  

The Board does acknowledge the appellant's August 2003 contention 
that the veteran incurred malaria as a POW and repeated 
reoccurrences of malaria aggravated the veteran's cancer of the 
bone marrow and that the veteran was exposed to chemicals and 
explosives that could have lead to the cancer that caused his 
death.  However, the Board finds that the medical evidence of 
record is silent as to any treatment for malaria, while in 
service, after service, or in relation to his cause of death.  The 
Board finds that no competent medical evidence has been submitted 
which establishes a relationship between the cause of the 
veteran's death and any injury or incident associated with his 
period of active duty service.  The appellant's personal opinions, 
offered without the benefit of medical training or expertise, are 
not competent evidence required to determine an etiologic 
relationship between the cause of the veteran's death and service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

In conclusion, the Board finds that the evidence for and against 
the appellant's claim is not so evenly balanced as to require 
resolution of doubt in her favor.  38 U.S.C.A. § 5107(b).  There 
is simply no competent evidence linking the cause of the veteran's 
death to any service-connected disability or to his period of 
active duty service.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 
5107(b); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312.


ORDER

Service connection for the cause of the veteran's death is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



